247 Ga. 4 (1981)
273 S.E.2d 601
COLLEY et al.
v.
DILLON.
36835.
Supreme Court of Georgia.
Decided January 15, 1981.
Telford, Stewart & Stephens, Joe K. Telford, for appellants.
Kenneth R. Keene, for appellee.
MARSHALL, Justice.
The parties admit that the plaintiff owns the lands on his side and the defendants own the lands on their side up to the true and correct dividing line between their adjoining lands. The pretrial order established as the sole issue for determination in this case the true and correct dividing line between the lands of the plaintiff and the lands of the defendants in each and all of the disputed areas. "The Court of Appeals and not this court has jurisdiction of cases involving the location of disputed land lines." Smith v. Morgan, 222 Ga. 7 (148 SE2d 385) (1966) and cits.
Transferred to the Court of Appeals. All the Justices concur, except Gregory, J., not participating.